NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

MCKEA HOLDINGS, LLC

 

Revolving Line of Credit

October 1, 2015

 

UP TO $100,000.00

 

FOR VALUE RECEIVED, the undersigned, CrossClick Media, Inc. (Maker), promises to
pay to MCKEA Holdings, LLC (Note Holder), or the successors and assigns, the
principal sum of up to One Hundred Thousand Dollars ($100,000) (Principal) plus
a Loan Fee of Five Thousand Dollars ($5,000.00) for a total of up to One Hundred
Five Thousand Dollars ($105,000), subject to the terms and conditions set forth
herein. The interest rate will be Ten (10%) Percent on balances compounded on a
daily basis from the date of this note. This transaction establishes a revolving
line of credit for CrossClick Media, Inc. provided by MCKEA Holdings, LLC. Each
tranche (new borrowing) is on a case by case basis and is entirely subject to
the approval and provision(s) of MCKEA Holdings, LLC. Repayments are at the
discretion of CrossClick Media, Inc. and may be made at any time.

 

Principal and interest payment shall be made to:

 

MCKEA Holdings, LLC

PO Box 3587
Tustin, CA 92781

 

This Line of Credit, MCKEA Holdings, LLC, is providing to CrossClick Media,
Inc., as working capital for various operational expenses, primarily to provide
funding to complete their 2014 audit, and all 2015 quarterly financials that are
not current, as well as some limited operating expenses. Funding for each
tranche shall include a specific use for the funds provided in writing to Holder
in advance of any funding.

 

By mutual agreement, this Promissory Note may be convertible into the shares of
the Maker’s common stock using a 50% discount of the 10-day VWAP upon the date
of the conversion notice. This indebtedness tacks back to each date funds are
received by the Maker.

 

Maker will reimburse legal expenses to Note Holder for any costs and expenses
incurred in enforcing this Note to the extent allowable by applicable law. Those
expenses include, but are not limited to, reasonable attorney’s fees.

 

Maker and Holder waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the right to require the Note Holder to demand payment of
amounts due. "Notice of Dishonor" means the right to require the Note Holder to
give notice to other persons that amounts due have not been paid.

 

The Maker represents and warrants to Holder:

 

1 

 

Organization and Qualification. The Maker, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
The Maker is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith.

 

Authorization; Enforcement. (i) The Maker has all requisite corporate power and
authority to enter into and perform this Note and to consummate the transactions
contemplated hereby and thereby and to agree to all fees charged, in accordance
with the terms hereof, (ii) the execution and delivery of this Note by the Maker
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by the Managing Member s and no further consent or
authorization of the Maker, by its other Members is required. (iii) this Note
has been duly executed and delivered by the Maker by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Note and the other documents executed
in connection herewith and bind the Maker accordingly, and (iv) this Note
constitutes, a legal, valid and binding obligation of the Maker enforceable
against the Maker in accordance with its terms.

 

No Conflicts. The execution, delivery and performance the Note by the Maker and
the consummation by the Maker of the transactions contemplated hereby will not
(i) conflict with or result in a violation of any provision of the Articles of
Incorporation or By-laws of the Maker, or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Maker or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Maker or its securities are subject)
applicable to the Maker or any of its Subsidiaries or by which any property or
asset of the Maker or any of its Subsidiaries is bound or affected (except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect).

No Integrated Offering. Neither the Maker, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales in any security or solicited any offers to buy any security under
circumstances that would require registration under the 1933 Act of the issuance
of this note or the Conversion Stock to the Holder.

 

No Investment Company. The Company is not an “investment company” required to be
registered under the Investment Company Act of 1940 (an “Investment Company”).
The Maker is not controlled by an Investment Company.

 

This Note is a uniform instrument with limited variations in some jurisdictions.

 

Notices. Any notice herein required or permitted to be given shall be in writing
and may be personally served or delivered by courier or sent by United States
mail and shall be deemed to have been given upon receipt if personally served
(which shall include telephone line facsimile transmission) or sent by courier
or three (3) days after being deposited in the United States mail, certified,
with postage pre-paid and properly addressed, if sent by mail. For the purposes
hereof, the address of the Note Maker shall be 8725 S. Eastern Ave., Suite
200-661, Las Vegas, NV 89123; and the address of the Holder shall be, PO Box
3587, Tustin, CA 92781. Both the Holder or its assigns and the Maker may change
the address for service by delivery of written notice to the other as herein
provided.

 



2 

 

 

Amendment. This Note and any provision hereof may be amended only by an
instrument in writing signed by the Maker and the Note Holder.

 

Assignability. This Note shall be binding upon the Maker and its successors and
assigns and shall inure to be the benefit of the Holder and its successors and
assigns; provided, however, that so long as no Event of Default has occurred,
this Note shall only be transferable in whole subject to the restrictions
contained in the restrictive legend on the first page of this Note.

 

Governing Law. This Note shall be governed by the internal laws of the State of
California, without regard to conflicts of laws principles.

 

Replacement of Note. The Maker covenants that upon receipt by the Maker of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Note, and in case of loss, theft or destruction, of indemnity
or security reasonably satisfactory to it (which shall not include the posting
of any bond), and upon surrender and cancellation of such Note, if mutilated,
the Maker will make and deliver a new Note of like tenor.

 

Severability. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

Headings. The headings of the sections of this Note are inserted for convenience
only and do not affect the meaning of such section.

 

Counterparts. This Note may be executed in multiple counterparts, each of which
shall be an original, but all of which shall be deemed to constitute on
instrument.

 

 

 

 

 

 

 

 

 

(balance of page intentionally left blank)

 

 

 

 

 

 

 

 

 

 

3 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 

 

NOTE HOLDER:

/s/ Kristine Ault

Kristine Ault, Managing Partner

MCKEA Holdings, LLC

October 1, 2015   Date MAKER:  

/s/ Gary Gottlieb

Gary Gottlieb, Corporate Secretary

CrossClick Media, Inc.

October 1, 2015   Date

 

 



4 

 

 